Per Curiam,
Tbe single specification in this case charges error in dismissing exceptions to the adjudication and confirming the same absolutely. The main question was whether the disposition which testatrix made of her estate at the death of her daughters is violative of the rule against perpetuities. The learned court ■below in a concise and convincing opinion, to which little, if anything can be profitably added, rightfully held that it is not.
On that opinion the decree is affirmed, and appeal dismissed at appellant’s costs.